Exhibit 10.1

 

SECOND INCREMENTAL COMMITMENT AGREEMENT

AND THIRD AMENDMENT TO CREDIT AGREEMENT

 

THIS SECOND INCREMENTAL COMMITMENT AGREEMENT AND THIRD AMENDMENT TO CREDIT
AGREEMENT (this “Agreement”) is made and entered into as of this 21st day of
February, 2014 by and among PHYSICIANS REALTY L.P., a Delaware limited
partnership (the “Borrower”), PHYSICIANS REALTY TRUST, a Maryland real estate
investment trust (the “Parent”), the other Guarantors party hereto, the Lenders
party hereto, and REGIONS BANK, as Administrative Agent for the benefit of the
Lenders (in such capacity, the “Administrative Agent”), as Issuing Bank and as
Swingline Lender.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Parent, certain Subsidiaries of the Borrower, the
Administrative Agent and the Lenders are parties to that certain Credit
Agreement dated as of August 29, 2013 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”);

 

WHEREAS, pursuant to Section 2.19 of the Credit Agreement, the Borrower has the
right to request an increase in the existing Revolving Commitments on the terms
and condition set forth therein, which increased Revolving Commitments (the
“Incremental Revolving Commitments”) may, subject to the satisfaction of the
conditions precedent set forth in Section 2.19 of the Credit Agreement, be
effected by a joinder agreement or other agreement (an “Incremental Commitment
Agreement”) executed by the Borrower, the Administrative Agent, the Issuing Bank
and the Swingline Lender and each existing Lender and/or new bank, financial
institution or other entity that agrees to provide such Incremental Revolving
Commitments (the “Incremental Revolving Commitment Lenders”) in form and
substance satisfactory to them;

 

WHEREAS, pursuant to Section 2.19 of the Credit Agreement the Borrower has
requested Incremental Revolving Commitments in an aggregate principal amount of
$50,000,000;

 

WHEREAS, the Incremental Revolving Commitment Lenders have agreed to provide the
Incremental Revolving Commitments on the terms set forth herein;

 

WHEREAS, pursuant to Section 2.19 of the Credit Agreement, an Incremental
Commitment Agreement may, without the consent of any other Lenders, effect such
amendments to the Credit Agreement as may be necessary or appropriate, in the
opinion of the Administrative Agent, to effectuate the provisions of Section
2.19 of the Credit Agreement; and

 

WHEREAS, on the date hereof, (i) the Borrower, the Guarantors, the
Administrative Agent and the Incremental Revolving Commitment Lenders party
hereto desire to enter into this Agreement to provide for the establishment of
Incremental Revolving Commitments pursuant to Section 2.19 of the Credit
Agreement, and (ii) the Borrower, the Guarantors, the Administrative Agent and
the Lenders (including the Incremental Revolving Commitment Lenders) party
hereto desire to make certain other modifications to give effect thereto as set
forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto hereby agree as follows:

 

1.                                      Definitions. All capitalized undefined
terms used in this Agreement shall have the meanings ascribed thereto in the
Credit Agreement, as amended hereby.

 

--------------------------------------------------------------------------------


 

2.                                      Incremental Revolving Commitments.

 

a.                                      Each of the Incremental Revolving
Commitment Lenders that executes this Agreement hereby confirms, by its
execution of this Agreement, its Incremental Revolving Commitment in an amount
equal to such Lender’s Incremental Revolving Commitment set forth on Annex A
attached hereto, and its obligation under the Credit Agreement, during the
period from the Second Incremental Commitment Effective Date to the Revolving
Commitment Termination Date, to make Revolving Loans pursuant to Section 2.1 of
the Credit Agreement, to purchase participations in Letters of Credit pursuant
to Section 2.3 of the Credit Agreement and to purchase participations in
Swingline Loans pursuant to Section 2.2 of the Credit Agreement, in each case in
accordance with and subject to the limitations set forth in the Credit
Agreement.  If the undersigned Incremental Revolving Commitment Lender is
already a Lender under the Credit Agreement, such Lender acknowledges and agrees
that such Incremental Revolving Commitment is in addition to any existing
Revolving Commitment and/or Term Commitment of such Lender under the Credit
Agreement.  If the undersigned Lender is not already a Lender under the Credit
Agreement, such Lender hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, such Lender will, as of the Second Incremental
Commitment Effective Date (as defined in Section 4 below), be a party to the
Credit Agreement and be bound by the provisions of the Credit Agreement and, to
the extent of its new Revolving Commitment, have the rights and obligations of a
Lender thereunder.  Each such Incremental Revolving Commitment Lender further
acknowledges and agrees that after giving effect to all such additional
Revolving Commitments on the Second Incremental Commitment Effective Date, the
aggregate Revolving Commitment of such Lender shall be as set forth on Appendix
A of the Credit Agreement, as amended by this Agreement.

 

b.                                      Upon giving effect to this Agreement and
establishment of the Incremental Revolving Commitments in accordance with
Section 2.19 of the Credit Agreement and pursuant hereto, each Incremental
Revolving Commitment Lender shall automatically and without further act be
deemed to have assumed a portion of the Revolving Lenders’ participations under
the Credit Agreement in outstanding Letters of Credit and Swingline Loans such
that, after giving effect to the Incremental Revolving Commitments and the
deemed assignments and assumptions of participations, the percentage of the
aggregate outstanding (i) participations under the Credit Agreement in Letters
of Credit and (ii) participations hereunder in Swingline Loans held by each
Revolving Lender (including the Incremental Revolving Commitment Lenders) will
be equal to such Revolving Lender’s Applicable Revolving Percentage.

 

c.                                       The parties hereto acknowledge that
Borrower’s request for the Incremental Revolving Commitments described herein
constitutes Borrower’s first request for an increase in the Aggregate Revolving
Commitments pursuant to Section 2.19 of the Credit Agreement.

 

3.                                      Amendments to Credit Agreement. 
Effective as set forth in Section 4 below, the Credit Agreement is amended as
follows:

 

a.                                      Section 1.1 of the Credit Agreement is
hereby amended by inserting in appropriate alphabetical order the following new
definitions:

 

“Second Incremental Commitment Agreement” means that certain Second Incremental
Commitment Agreement and Third Amendment to Credit Agreement dated as of

 

--------------------------------------------------------------------------------


 

February 21, 2014 by and among the Borrower, the Guarantors, the Lenders party
thereto, and Regions Bank, as Administrative Agent, as Issuing Bank and as
Swingline Lender

 

“Second Incremental Commitment Effective Date” means February 21, 2014.

 

b.                                      Section 1.1 of the Credit Agreement is
hereby amended by restating the following definition in its entirety and
inserting such definition in appropriate alphabetical order:

 

“Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan and to acquire participations in Letters of Credit and
Swingline Loans hereunder and “Revolving Commitments” means such commitments of
all Lenders in the aggregate.  The amount of each Lender’s Revolving Commitment,
if any, is set forth on Appendix A or in the applicable Assignment Agreement or
other agreement executed by a Person becoming a Lender in accordance with
Section 2.19, subject to any increase, adjustment or reduction pursuant to the
terms and conditions hereof.  After giving effect to the Second Incremental
Commitment Agreement on the Second Incremental Commitment Effective Date, the
aggregate Revolving Commitments of all Lenders are ONE HUNDRED FORTY MILLION
DOLLARS ($140,000,000.00).

 

c.                                       Appendix A to the Credit Agreement is
hereby amended and restated in its entirety as set forth on Annex B hereto.

 

4.                                      Conditions to
Effectiveness.                                        The effectiveness of this
Agreement and the obligations of the Incremental Revolving Commitment Lenders to
provide the Incremental Revolving Commitments shall become effective as of the
date when the following conditions have been satisfied (such date, the “Second
Incremental Commitment Effective Date”):

 

a.                                      this Agreement shall have been executed
and delivered by the Borrower, the Guarantors, the Incremental Revolving
Commitment Lenders and the Administrative Agent;

 

b.                                      a promissory note (or an amended and
restated promissory note in the case of an Incremental Revolving Commitment
Lender that is an existing Revolving Lender) substantially in the form of
Exhibit 2.5-1 to the Credit Agreement (the “Note”) has been executed and
delivered by the Borrower in favor of each Incremental Revolving Commitment
Lender, if such Incremental Revolving Commitment Lender requests a Note;

 

c.                                       the Administrative Agent’s receipt of
the following, each of which shall be originals or facsimiles or electronic
copies (followed promptly by originals) unless otherwise specified:

 

i.                                          such documents and certificates as
the Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of the Loan Parties, the authorization
for and validity of the Agreement and any other legal matters relating to the
Loan Parties, the Credit Documents or the Agreement, including, but not limited
to, entry into the Agreement and any other document or agreement related
thereto, all in form and substance reasonably satisfactory to the Administrative
Agent;

 

--------------------------------------------------------------------------------


 

ii.                                       a certificate, dated the Second
Incremental Commitment Effective Date, confirming compliance with the conditions
set forth in clauses (e), (f) and (g) of this Section 4 (and in the case of
clause (g) of this Section 4, attaching calculations demonstrating such
compliance);

 

d.                                      payment of all fees and expenses due to
the Administrative Agent (including, but not limited to, the reasonable and
documented fees, disbursements and other charges of Moore & Van Allen PLLP, as
counsel to the Administrative Agent) incurred in connection with the
transactions contemplated hereby;

 

e.                                       the representations and warranties of
the Loan Parties set forth in (1) the Credit Documents, including, without
limitation, Section 6 of the Credit Agreement and (2) Section 5 of this
Agreement, shall be true and correct in all material respects (provided that
representations and warranties that are qualified by materiality shall be true
and correct in all respects) and each of the conditions set forth in Section 5.2
shall be satisfied;

 

f.                                        immediately after giving effect to the
incurrence of the Incremental Revolving Commitments (assuming a Borrowing in
respect of the Incremental Revolving Commitments), no Default or Event of
Default shall have occurred and be continuing;

 

g.                                       immediately before and after giving
effect to the Incremental Revolving Commitments (assuming a Borrowing in respect
of the Incremental Revolving Commitments), the Borrower shall be in compliance
with the financial covenants set forth in Section 8.8 of the Credit Agreement;
and

 

h.                                      the Administrative Agent shall have
received the request for the Incremental Revolving Commitments required by
Section 2.19 of the Credit Agreement.

 

5.                                      Representations and Warranties.  The
representations and warranties of Borrower and each other Loan Party contained
in Section 6 of the Credit Agreement or any other Credit Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects (except to the
extent that any such representation and warranty is qualified as to
“materiality,” “Material Adverse Effect” or similar language, in which case it
shall be true and correct in all respects (after giving effect to any such
qualification)) on and as of the Second Incremental Commitment Effective Date;
provided, if any such representations and warranties specifically refer to an
earlier date, they shall be true and correct in all material respects (except to
the extent that any such representation and warranty is qualified as to
“materiality,” “Material Adverse Effect” or similar language, in which case it
shall be true and correct in all respects (after giving effect to any such
qualification)) as of such earlier date.

 

6.                                      Limited Amendment; Ratification of
Credit Documents.  Except as specifically amended or modified hereby, the terms
and conditions of the Credit Agreement and the other Credit Documents shall
remain in full force and effect, and are hereby ratified and affirmed in all
respects.  This Agreement shall not be deemed a waiver of, or consent to, or a
modification or amendment of, any other term or condition of the Credit
Agreement or any other Credit Document, except as expressly set forth herein.

 

7.                                      Governing Law. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York.

 

--------------------------------------------------------------------------------


 

8.                                      Miscellaneous. This Agreement may be
executed in any number of counterparts, which shall together constitute an
entire original agreement, and shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.  This Agreement
expresses the entire understanding of the parties with respect to the
transactions contemplated hereby.  No prior negotiations or discussions shall
limit, modify, or otherwise affect the provisions hereof.  Any determination
that any provision of this Agreement or any application hereof is invalid,
illegal or unenforceable in any respect and in any instance shall not affect the
validity, legality, or enforceability of such provision in any other instance,
or the validity, legality, or enforceability of any other provisions of this
Agreement.  The Loan Parties represent and warrant that they have consulted with
independent legal counsel of their selection in connection herewith and are not
relying on any representations or warranties of the Administrative Agent or the
Lenders or their counsel in entering into this Agreement.  This Agreement shall
constitute a Credit Document.

 

[remainder of page left intentionally blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

 

BORROWER:

PHYSICIANS REALTY L.P., a Delaware limited partnership

 

 

 

By:  Physicians Realty Trust, as General Partner

 

 

 

By:

/s/ John T. Thomas

 

 

John T. Thomas, President and Chief Executive Officer

 

 

GUARANTORS:

PHYSICIANS REALTY TRUST, a Maryland real estate investment trust

 

 

 

By:

/s/ John T. Thomas

 

 

John T. Thomas, President and Chief Executive Officer

 

 

 

ZIEGLER-ARIZONA 23, LLC,

 

a Wisconsin limited liability company

 

 

 

By:

Physicians Realty L.P., as Sole Member

 

 

 

 

 

By:  Physicians Realty Trust,

 

 

        as General Partner

 

 

 

 

 

By: 

/s/ John T. Thomas

 

 

 

John T. Thomas, President and Chief Executive Officer

 

 

 

ZIEGLER-GEORGIA 6, LLC,

 

a Wisconsin limited liability company

 

 

 

By:

Physicians Realty L.P., as Sole Member

 

 

 

 

 

By:  Physicians Realty Trust,

 

 

        as General Partner

 

 

 

 

 

By: 

/s/ John T. Thomas

 

 

 

John T. Thomas, President and Chief Executive Officer

 

 

[SIGNATURE PAGES CONTINUE]

 

--------------------------------------------------------------------------------


 

 

ZIEGLER-GEORGIA 17, LLC,

 

a Wisconsin limited liability company

 

 

 

By:

Physicians Realty L.P., as Sole Member

 

 

 

 

 

By:  Physicians Realty Trust,

 

 

        as General Partner

 

 

 

 

 

By: 

/s/ John T. Thomas

 

 

 

John T. Thomas, President and Chief Executive Officer

 

 

 

ZIEGLER-GEORGIA 20, LLC,

 

a Wisconsin limited liability company

 

 

 

By:

Physicians Realty L.P., as Sole Member

 

 

 

 

 

By:  Physicians Realty Trust,

 

 

        as General Partner

 

 

 

 

 

By: 

/s/ John T. Thomas

 

 

 

John T. Thomas, President and Chief Executive Officer

 

 

 

ZIEGLER-GEORGIA 21, LLC,

 

a Wisconsin limited liability company

 

 

 

By:

Physicians Realty L.P., as Sole Member

 

 

 

 

 

By:  Physicians Realty Trust,

 

 

        as General Partner

 

 

 

 

 

By: 

/s/ John T. Thomas

 

 

 

John T. Thomas, President and Chief Executive Officer

 

 

 

ZIEGLER-MICHIGAN 5, LLC,

 

a Wisconsin limited liability company

 

 

 

By:

Physicians Realty L.P., as Sole Member

 

 

 

 

 

By:  Physicians Realty Trust,

 

 

        as General Partner

 

 

 

 

 

By: 

/s/ John T. Thomas

 

 

 

John T. Thomas, President and Chief Executive Officer

 

[SIGNATURE PAGES CONTINUE]

 

--------------------------------------------------------------------------------


 

 

ZIEGLER-MICHIGAN 6, LLC,

 

a Wisconsin limited liability company

 

 

 

 

By:

Physicians Realty L.P., as Sole Member

 

 

 

 

 

By:

Physicians Realty Trust,

 

 

 

as General Partner

 

 

 

 

 

By:

/s/ John T. Thomas

 

 

 

John T. Thomas, President and Chief Executive Officer

 

 

 

 

ZIEGLER-OHIO 9, LLC,

 

a Wisconsin limited liability company

 

 

 

 

By:

Physicians Realty L.P., as Sole Member

 

 

 

 

 

By:

Physicians Realty Trust,

 

 

 

as General Partner

 

 

 

 

 

 

By:

/s/ John T. Thomas

 

 

 

John T. Thomas, President and Chief Executive Officer

 

 

 

 

ZIEGLER-OHIO 19, LLC,

 

a Wisconsin limited liability company

 

 

 

 

By:

Physicians Realty L.P., as Sole Member

 

 

 

 

 

By:

Physicians Realty Trust,

 

 

 

as General Partner

 

 

 

 

 

 

By:

/s/ John T. Thomas

 

 

 

John T. Thomas, President and Chief Executive Officer

 

 

 

 

 

ZIEGLER-TEXAS 8, LLC,

 

a Wisconsin limited liability company

 

 

 

 

By:

Physicians Realty L.P., as Sole Member

 

 

 

 

 

By:

Physicians Realty Trust,

 

 

 

as General Partner

 

 

 

 

 

 

By:

/s/ John T. Thomas

 

 

 

John T. Thomas, President and Chief Executive Officer

 

 

 

[SIGNATURE PAGES CONTINUE]

 

--------------------------------------------------------------------------------


 

 

ZIEGLER-EL PASO 8, LIMITED PARTNERSHIP,

 

a Wisconsin limited partnership

 

 

 

 

By: Ziegler-Texas 8, LLC, its General Partner

 

 

 

 

 

By:

Physicians Realty L.P., as Sole Member

 

 

 

 

 

 

 

By:

Physicians Realty Trust,

 

 

 

 

as General Partner

 

 

 

By:

/s/ John T. Thomas

 

 

 

 

John T. Thomas, President and Chief Executive Officer

 

 

 

 

ZIEGLER-WISCONSIN 24, LLC,

 

a Wisconsin limited liability company

 

 

 

 

By:

Physicians Realty L.P., as Sole Member

 

 

 

 

 

By:

Physicians Realty Trust,

 

 

 

as General Partner

 

 

 

 

 

 

By:

/s/ John T. Thomas

 

 

 

John T. Thomas, President and Chief Executive Officer

 

ZIEGLER-ILLINOIS 12, LLC,

 

a Wisconsin limited liability company

 

 

 

 

By:

Physicians Realty L.P., as Sole Member

 

 

 

 

 

By:

Physicians Realty Trust,

 

 

 

as General Partner

 

 

 

 

 

 

By:

/s/ John T. Thomas

 

 

 

John T. Thomas, President and Chief Executive Officer

 

 

 

ZIEGLER-MAINE 15, LLC,

 

a Wisconsin limited liability company

 

 

 

 

By:

Physicians Realty L.P., as Sole Member

 

 

 

 

 

By:

Physicians Realty Trust,

 

 

 

as General Partner

 

 

 

 

 

 

By:

/s/ John T. Thomas

 

 

 

John T. Thomas, President and Chief Executive Officer

 

 

 

[SIGNATURE PAGES CONTINUE]

 

--------------------------------------------------------------------------------


 

 

ZIEGLER-ILLINOIS 18, LLC,

 

a Wisconsin limited liability company

 

 

 

 

By:

Physicians Realty L.P., as Sole Member

 

 

 

 

 

By:

Physicians Realty Trust,

 

 

 

as General Partner

 

 

 

 

 

 

By:

/s/ John T. Thomas

 

 

 

John T. Thomas, President and Chief Executive Officer

 

 

 

 

 

DOC-FSH EL PASO MEDICAL CENTER, LLC,

 

a Wisconsin limited liability company

 

 

 

 

By:

Physicians Realty L.P., as Manager

 

 

 

 

 

 

By:

Physicians Realty Trust,

 

 

 

as General Partner

 

 

 

 

 

 

By:

/s/ John T. Thomas

 

 

 

John T. Thomas, President and Chief Executive Officer

 

 

 

 

 

DOC-ELFP ATLANTA MOBS, LLC,

 

a Wisconsin limited liability company

 

By:

Physicians Realty L.P., as Manager

 

 

 

 

 

By:

Physicians Realty Trust,

 

 

 

as General Partner

 

 

 

 

 

 

By:

/s/ John T. Thomas

 

 

 

John T. Thomas, President and Chief Executive Officer

 

 

 

 

 

DOC-LIFECARE PLANO LTACH, LLC,

 

a Wisconsin limited liability company

 

 

 

 

By:

Physicians Realty L.P., as Manager

 

 

 

 

 

By:

Physicians Realty Trust,

 

 

 

as General Partner

 

 

 

 

 

 

By:

/s/ John T. Thomas

 

 

 

John T. Thomas, President and Chief Executive Officer

 

 

 

[SIGNATURE PAGES CONTINUE]

 

--------------------------------------------------------------------------------


 

 

DOC-CONS COLUMBUS MOB, LLC

 

 

 

By: Physicians Realty L.P., its Manager

 

 

 

By: Physicians Realty Trust, its General Partner

 

 

 

 

 

By:

/s/ John T. Thomas

 

 

John T. Thomas

 

 

President and Chief Executive Officer

 

 

 

 

EASTWIND MOB, LLC

 

 

 

 

By: DOC-CONS Columbus MOB, LLC, its Sole Member

 

 

 

 

By: Physicians Realty L.P., its Manager

 

 

 

 

By: Physicians Realty Trust, its General Partner

 

 

 

 

 

 

 

By:

/s/ John T. Thomas

 

 

John T. Thomas

 

 

President and Chief Executive Officer

 

 

 

 

DOC-CORNERSTONE PENSACOLA MOB, LLC

 

 

 

 

By: Physicians Realty L.P., its Manager

 

 

 

 

By: Physicians Realty Trust, its General Partner

 

 

 

 

 

 

 

By:

/s/ John T. Thomas

 

 

John T. Thomas

 

 

President and Chief Executive Officer

 

 

 

 

DOC-SSH SLIDELL SURGICAL CENTER, LLC

 

 

 

 

By: Physicians Realty L.P., its Manager

 

 

 

 

By: Physicians Realty Trust, its General Partner

 

 

 

 

 

 

By:

/s/ John T. Thomas

 

 

John T. Thomas

 

 

President and Chief Executive Officer

 

[SIGNATURE PAGES CONTINUE]

 

--------------------------------------------------------------------------------


 

 

DOC-CCSC CRESCENT CITY LAND, LLC

 

 

 

By: Physicians Realty L.P., its Manager

 

 

 

By: Physicians Realty Trust, its General Partner

 

 

 

By:

/s/ John T. Thomas

 

 

John T. Thomas

 

 

President and Chief Executive Officer

 

 

 

 

DOC-GREAT FALLS MT ASC, LLC

 

 

 

 

By: Physicians Realty L.P., its Manager

 

 

 

 

By: Physicians Realty Trust, its General Partner

 

 

 

 

By:

/s/ John T. Thomas

 

 

John T. Thomas

 

 

President and Chief Executive Officer

 

[SIGNATURE PAGES CONTINUE]

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

REGIONS BANK

 

 

 

 

 

By:

/s/ James A Barnes

 

Name:   James A. Barnes

 

Title:     Senior Vice President

 

[SIGNATURE PAGES CONTINUE]

 

--------------------------------------------------------------------------------


 

 

INCREMENTAL REVOLVING

 

COMMITMENT LENDERS:

BMO HARRIS BANK N.A.

 

 

 

By:

/s/ Gwendolyn Gatz

 

Name:   Gwendolyn Gatz

 

Title:     Vice President

 

 

 

 

 

RBS CITIZENS BANK, N.A.

 

 

 

By:

/s/ Don Woods

 

Name:   Don Woods

 

Title:     SVP

 

 

[SIGNATURE PAGES END]

 

--------------------------------------------------------------------------------